DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



                    ELLIOTT DAVID DANIELS,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-702



                        September 9, 2022

Appeal from the County Court for Sarasota County; Erika N.
Quartermaine, Judge.

Howard L. Dimmig, II, Public Defender, and Daniel Muller,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Laurie Benoit-
Knox, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Elliott David Daniels appeals a final judgment and sentences

for a misdemeanor count of DUI pursuant to section 316.193,

Florida Statutes (2019), and a misdemeanor count of refusal to
submit to testing pursuant to section 316.1939(1). We conclude

that the trial court did not err in finding that the law enforcement

officers who initially interacted with Daniels had reasonable

suspicion to conduct a DUI investigation and, therefore, that the

trial court properly denied Daniels' motion to suppress. However,

while we affirm Daniels' judgment and sentences, we write to

explain our reasoning due to the unique facts in this case.

                             BACKGROUND

        At approximately 8:30 p.m. on April 13, 2020, a citizen

informant (CI) contacted 911 to report finding Daniels asleep in his

truck with the lights on. A video, which was admitted by

stipulation, reflects that the truck was parked in a business

parking lot but was situated within the entrance/exit and facing

outwards as if Daniels was preparing to pull out onto the adjacent

road.

        Initially, at least two deputies with the Sarasota County

Sheriff's Office responded to the scene. Those deputies called for an

ambulance to have EMS conduct a welfare check, a point that

Daniels does not dispute. However, Deputy Dustin Bell—the State's

lone witness at the suppression hearing—testified that at some

                                    2
point, the deputies at the scene called for him to come to the scene

"for a possible DUI."

     Deputy Bell testified that he arrived within ten minutes of the

first deputies but by that time, the EMS technicians had already

arrived, determined that Daniels was not having any medical

issues, and left the scene. Deputy Bell first spoke with the CI who

had called 911. Deputy Bell testified that the CI suggested that

Daniels might be intoxicated. And indeed, the video reflects that

the CI told Deputy Bell that when he first encountered Daniels,

Daniels was slumped over in his seat with his seatbelt on; the CI

believed that Daniels had either had a medical incident or that he

was drunk. The video also reflects that the CI told Deputy Bell that

once he saw Daniels' fingers move, he [the CI] believed that Daniels

was likely intoxicated.

     Deputy Bell then made contact with Daniels who was already

awake and outside of his vehicle, having already been checked and

cleared by the initial EMS technicians. Deputy Bell told Daniels

that he was with the sheriff's office, that he worked with the DUI

unit, and that he was there "to make sure that there is not an

instance of DUI occurring." Deputy Bell noticed that Daniels

                                  3
appeared lethargic and had bloodshot, watery eyes. Daniels

explained that he had been working in the sun all day and was

extremely tired, which resulted in him pulling into the parking lot to

sleep. Daniels also told Deputy Bell that he was diabetic,

prompting Deputy Bell to call for EMS to return to conduct a blood

sugar check. Once EMS returned, the technicians conducted the

blood sugar check and determined that it was normal. Based on

the fact that Daniels had been medically cleared, Deputy Bell

suspected that Daniels was intoxicated. Deputy Bell obtained

consent from Daniels to conduct field sobriety tests, which Daniels

failed. Daniels was then arrested.

     Daniels filed a motion to suppress arguing that he should have

been released once the first EMS technicians medically cleared him.

He contended that nothing at that time provided reasonable

suspicion for an investigative stop. At the suppression hearing,

Daniels further argued that merely sleeping in a legally parked

vehicle could not provide reasonable suspicion. He noted that he

had not committed a traffic violation and that Deputy Bell admitted

he had not smelled any alcohol or drugs during the incident.



                                  4
     Ultimately, the trial court entered an order denying Daniels'

motion, concluding that "during the course of a welfare check[,] law

enforcement developed reasonable suspicion to conduct a DUI

investigation," citing Dermio v. State, 112 So. 3d 551 (Fla. 2d DCA

2013). Daniels subsequently entered a plea of nolo contendere,

reserving his right to appeal the denial of the dispositive

suppression motion. The trial court adjudicated him guilty and

sentenced him to twelve months' probation on both charges with

various DUI conditions, a $500 fine, revocation of his driver's

license for six months, fifty hours of community service, and court

costs.

                              ANALYSIS

     We employ a mixed standard of review for orders denying

suppression motions. We give deference to a trial court's factual

findings if they are supported by competent, substantial evidence,

Dermio, 112 So. 3d at 555, but we review the legal conclusions de

novo, State v. Teamer, 151 So. 3d 421, 425 (Fla. 2014).

     Daniels does not dispute that based on the condition in which

the CI found him, the first law enforcement officers that arrived

were justified in conducting a welfare check. Case law clearly

                                   5
provides that law enforcement may conduct such checks when

necessary and that they do not rise to the level of an

unconstitutional stop or seizure. Dermio, 112 So. 3d at 555 ("It is

well recognized that police officers may conduct welfare checks and

that such checks are considered consensual encounters that do not

involve constitutional implications." (citing Greider v. State, 977 So.

2d 789, 792 (Fla. 2d DCA 2008))); Taylor v. State, 326 So. 3d 115,

117 (Fla. 1st DCA 2021) (noting that welfare checks fall under the

"community caretaking doctrine" and explaining that they can be

deemed lawful as long as they are "totally [divorced] from the

detection, investigation, or acquisition of evidence relating to the

violation of a criminal statute" (quoting Cady v. Dombroski, 413

U.S. 433, 441 (1973))), disagreed with on other grounds by State v.

Fernandez, 335 So. 3d 784 (Fla. 2d DCA 2022); cf. State v. Baez,

894 So. 2d 115, 116 (Fla. 2004) (involving issue of continued

detention after appellant voluntarily provided his driver's license

but classifying initial encounter which began with a welfare check

as "consensual" in nature).

     However, once a police officer's concern for the welfare of the

person has been satisfied, a continued detention is not permissible

                                   6
unless the police officer has reasonable suspicion that the person

has committed or is committing a crime. See Greider, 977 So. 2d at

792-93 (explaining that an investigatory stop must be based on a

well-founded suspicion of criminal activity that is based on more

than a mere hunch and further concluding that where the officer's

concern for the appellant's safety had been dispelled and where the

officer admitted that he did not think any criminal activity had

occurred, the officer lacked authority to detain the appellant

further); Bozeman v. State, 603 So. 2d 585, 586 (Fla. 2d DCA 1992)

(holding that where the appellant had been slumped over his

steering wheel and woke up mumbling but where he passed

sobriety tests and the law enforcement officer determined that he

was fit to drive, "his continued detention and warrantless search

were illegal"); Taylor, 326 So. 3d at 118 ("Without any reasonable

suspicion that criminal activity is or was afoot, the welfare check

should end when the need for it ends."); cf. Baez, 894 So. 2d at 117

(concluding that where the appellant was found in a "suspicious

condition" slumped over the steering wheel in his van near a dimly

lit, normally abandoned warehouse area, which was not an area he

should have normally been in, the law enforcement officer had

                                  7
sufficient reasonable suspicion to further detain the appellant and

run a computer check of his license, which the appellant had

voluntarily provided).

     Here, Daniel argues that once the concern for his health had

been dispelled by the first EMS technicians, he should have been

released. He asserts that his continued detention for purposes of a

DUI investigation was not supported by any reasonable suspicion

that a crime had occurred prior to Deputy Bell's arrival. He further

argues that any reasonable suspicion that developed after Deputy

Bell physically observed him could not justify the initial detention.

     Had Daniels been discovered by the CI parked in a regular

parking spot, asleep, with the headlights on, we would have been

constrained to reverse absent additional factors that could lead to

reasonable suspicion. This is so even if the engine had been

running. Cf. Danielewicz v. State, 730 So. 2d 363, 364 (Fla. 2d DCA

1999) (concluding that where the appellant was parked in a legal

parking spot, with the headlights on and his engine running but

where the law enforcement officer observed no traffic infraction, had

no reason to believe there was any mechanical problem with the

vehicle, and did not testify that he was concerned for the appellant's

                                  8
personal health, the investigative stop was not based on reasonable

suspicion); Delorenzo v. State, 921 So. 2d 873, 875 (Fla. 4th DCA

2006) (concluding that where the law enforcement officer observed

the appellant sleeping in his legally parked vehicle in a public

parking lot with the engine running but where the officer did not

testify to any observation suggesting that the appellant was either

ill or under the influence of alcohol or a controlled substance, there

was no reasonable suspicion to support an investigative stop). This

court has similarly concluded that being stopped near or partially

on the road does not, by itself, give rise to reasonable suspicion of

criminal conduct. See Bent v. State, 310 So. 3d 470, 471-72 (Fla.

2d DCA 2020).

     Yet, when determining whether reasonable suspicion exists,

the totality of the circumstances must be considered from the

"standpoint of an objectively reasonable police officer." Teamer, 151

So. 3d at 426 (first citing United States v. Cortez, 449 U.S. 411, 417

(1981); and then quoting Ornelas v. United States, 517 U.S. 690,

696 (1996)). Notably, " '[i]nnocent behavior will frequently provide

the basis' for reasonable suspicion." Id. (quoting United States v.

Sokolow, 490 U.S. 1, 10 (1989)). And officers may detain

                                   9
individuals to resolve ambiguities about suspicious yet lawful or

innocent behavior, id. (citing Illinois v. Wardlow, 528 U.S. 119, 125

(2000)), because "[t]he relevant inquiry is not whether particular

conduct is innocent or guilty, but the degree of suspicion that

attaches to particular types of noncriminal acts," id. (quoting

Sokolow, 490 U.S. at 10).

     Because Deputy Bell was the State's only witness, we do not

know what the CI told the 911 operator, what the CI told the first

law enforcement officers on the scene, what the first EMS

technicians might have said, or if there were any other factors

observed by the first law enforcement officers that suggested to

them that Daniels might have been intoxicated. And what the CI

told Deputy Bell is irrelevant because it does not bear on whether

reasonable suspicion had developed prior to Deputy Bell's arrival.

     We do not find the trial court's reliance on Dermio persuasive

because in that case, we explained in detail the facts that provided

the basis for a welfare check, and we concluded that the concern for

the appellant's welfare had not subsided prior to the development of

reasonable suspicion. 112 So. 3d at 553-54, 556-57. Here,

however, it is clear that the initial welfare check had been

                                  10
completed prior to Deputy Bell's arrival. Thus in determining

whether the trial court was correct that reasonable suspicion had

developed prior to Deputy Bell's arrival, we must focus on the

undisputed facts that the first law enforcement officers were aware

of: the location of Daniels' truck, the manner in which it was found,

and the fact that Daniels was found sleeping in it.

     Daniels does not dispute that he had been observed by the CI

asleep in his truck with the headlights on in the entrance/exit of a

business parking lot. Although Daniels contends that the video

does not clearly indicate how far his truck was from a stop sign or

the width of the driveway in which his truck was parked, we do not

find such facts necessary to our disposition. The odd location of

the truck and the direction that the truck was facing along with the

fact that the headlights were still on is not supportive of Daniels'

explanation that he had pulled over to sleep. The video clearly

reflects that Daniels was not parked in a parking spot; he was

parked in the entrance/exit to the parking lot. Daniels' truck was

also facing outward as if he was about to pull out onto the adjacent

road. This is not a typical location that a driver would park his or

her vehicle if he or she wanted to sleep. The time of the incident

                                  11
also makes Daniels' explanation less plausible. Daniels was

discovered at 8:30 p.m. with his headlights still on. Certainly,

during daylight hours, it is conceivable that a driver might forget to

turn his or her headlights off when parking his or her vehicle. But

at nighttime, when the headlights illuminate the area in front of a

vehicle, it is much less likely that a driver would forget to turn them

off. These known facts are part of the totality of the circumstances

that must be considered from the "standpoint of an objectively

reasonable police officer." Teamer, 151 So. 3d at 426 (quoting

Ornelas, 517 U.S. at 696).

     Thus at the time the first law enforcement officers arrived,

there were only three possible explanations for the way in which

Daniels and his truck were found: (1) a medical incident occurred,

(2) he was under the influence of something, or (3) he was really

tired and had pulled into the parking lot to sleep. But as we

already explained, the known facts made Daniels' explanation much

less plausible. While it is unknown whether Deputy Bell was called

to the scene at the same time as the first EMS technicians, we do

know that he was called "for a possible DUI." Thus the first officers

must have believed that if Daniels had not had a medical incident,

                                  12
then it was likely that he was intoxicated. The two most plausible

reasons for the location of the truck and the manner in which both

the truck and Daniels were found were not mutually exclusive.

Both could exist at the same time. The fact that one of the possible

reasons had been dispelled before Deputy Bell arrived (i.e., that

Daniels had had some sort of medical incident) does not mean that

reasonable suspicion did not exist. Rather, it merely strengthened

the only other reasonable possibility: that Daniels was under the

influence of something.

     We conclude that even if the known facts involved potentially

lawful or innocent conduct, they did, at the very least, result in an

ambiguous situation under the totality of the circumstances. Thus

the officers were permitted to detain him to resolve any ambiguities.

See Teamer, 151 So. 3d at 426.

     Accordingly, we affirm the denial of Daniels' motion to

suppress.


KHOUZAM and ATKINSON, JJ., Concur.
MORRIS, C.J., Concurs specially with opinion.


MORRIS, Chief Judge, Specially concurring.


                                  13
     This is a very close case, and while I am ultimately in

agreement with affirming the judgment and sentences based on the

unique facts, I write separately to address what I view as

deficiencies in the State's evidence. I am bothered by the State's

failure to call as witnesses the CI, the 911 operator who took the

CI's phone call, the first law enforcement officers who responded to

the scene and who spoke to the CI, and the first EMS technicians.

Calling any one of these witnesses might have provided additional

facts that could have more strongly supported a finding of

reasonable suspicion to justify Daniels' continued detention once he

had been medically cleared prior to Deputy Bell's arrival. For

example, the CI and the first law enforcement officers on scene

could have testified about their initial observations of Daniels and

why they suspected Daniels was under the influence of something,

the 911 operator could have testified about why he or she

dispatched law enforcement to the scene rather than just EMS, and

the EMS technicians could have provided testimony about whether

they observed anything that indicated that Daniels might be under

the influence. Because what the CI told Deputy Bell could not

supply the reasonable suspicion needed to detain Daniels prior to

                                 14
Deputy Bell's arrival, any available evidence that the State had or

could have obtained relating to the initial encounter might have

served to better bolster its case.

     The absence of such evidence does not require a reversal here

due to our determination that the location of the truck and the

manner in which both Daniels and his truck were found created at

least an ambiguous situation for which his continued detention was

lawful. However, in cases such as this—involving a lapse of time

and continued detention prior to a DUI investigation—the State

would be wise to submit the strongest evidence possible to justify

the detention. Otherwise the State risks having a conviction

overturned.



Opinion subject to revision prior to official publication.




                                     15